TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED MARCH 6, 2015



                                      NO. 03-15-00002-CV


                            Big Lift Trucks of Texas, Inc., Appellant

                                                 v.

                The Comptroller of Public Accounts of The State of Texas and
                   The Attorney General of The State of Texas, Appellees




         APPEAL FROM 98TH DISTRICT COURT OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND FIELD
  DISMISSED ON APPELLANT’S MOTION -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the judgment signed by the district court on December 4, 2014. Appellant

has filed a motion to dismiss the appeal, and having considered the motion, the Court agrees that

the motion should be granted. Therefore, the Court grants the motion and dismisses the appeal.

The appellant shall pay all costs relating to this appeal, both in this Court and the court below.